DISSENTING OPINION BY
Judge SMITH-RIBNER.
I dissent from the majority’s decision to vacate the order of the Court of Common Pleas of Lehigh County and to remand the case with instructions for the court to quash the appeal of Barbara Ann Dwyer from the requirement that she install ignition interlock devices on all of her vehicles before the restoration of her operating privileges. I disagree with the majority for the reasons expressed in my dissent in Strick v. Department of Transportation, Bureau of Driver Licensing, 850 A.2d 78 (Pa.Cmwlth.2004), and in Freedman v. Department of Transportation, Bureau of Driver Licensing, 842 A.2d 494 (Pa. Cmwlth.2004).